30 N.Y.2d 784 (1972)
In the Matter of the Claim of Helen T. Guilfoyle, as Administratrix of The Estate of Arthur V. Guilfoyle, Deceased, Respondent; Dow Jones & Company, Inc., Respondent. Martin P. Catherwood, as Industrial Commissioner, Appellant.
Court of Appeals of the State of New York.
Argued April 28, 1972.
Decided May 5, 1972.
Louis J. Lefkowitz, Attorney-General (Murray Sylvester, Samuel A. Hirshowitz and Irving Jorrisch of counsel), for Industrial Commissioner, appellant.
Sidney Sugerman for claimant-respondent.
No appearance for employer-respondent.
Concur: Chief Judge FULD and Judges BURKE, SCILEPPI, BERGAN, BREITEL, JASEN and GIBSON.
Order affirmed, with costs to the claimant-respondent; no opinion.